
	

113 S2681 IS: Keeping Jobs in America Act
U.S. Senate
2014-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2681
		IN THE SENATE OF THE UNITED STATES
		
			July 29, 2014
			Mr. Pryor (for himself and Mr. Walsh) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide incentives for businesses to keep jobs in the
			 United States.
	
	
		1.Short title
			This Act may be cited as the
		  Keeping Jobs in America Act.2.Inbound
			 investment program to recruit jobs to the United States
			(a)DefinitionsIn this section:
				(1)DistressedThe
			 term distressed, with respect to an area, means an area in the
			 United States that, on the date on which the program is established under
			 subsection (b)—
					(A)is included in
			 the most recent classification of labor surplus areas by the Secretary of
			 Labor; and
					(B)has an
			 unemployment rate equal to or greater than 110 percent of the unemployment
			 rate
			 of the United States.
					(2)Eligible
			 entityThe term eligible entity means an entity that
			 employs not fewer than 50 full-time equivalent employees in high-value
			 jobs.
				(3)Eligible
			 facilityThe term eligible facility means a facility
			 at which—
					(A)an eligible
			 entity employs not fewer than 50 full-time equivalent employees in
			 high-value
			 jobs;
					(B)with respect to a
			 rural or distressed area, the mean of the wages provided by the eligible
			 entity
			 to individuals employed at such facility is greater than the mean wage for
			 the
			 county in which the rural or distressed area is located; and
					(C)derives at least
			 the majority of its revenues from—
						(i)goods production;
			 or
						(ii)providing
			 product design, engineering, marketing, or information technology
			 services.
						(4)High-value job
			 definedThe term
			 high-value job means a job that—
					(A)exists within an
			 eligible facility; and
					(B)has a North
			 American Industrial Classification that corresponds with manufacturing,
			 software publishers, computer systems design, or related codes, and is
			 higher
			 than the mean hourly wage in the country.
					(5)RuralThe
			 term rural, with respect to an area, means any area in the United
			 States which, as confirmed by the latest decennial census, is not located
			 within—
					(A)a city or town that has a population of greater than 50,000
			 inhabitants;
			 or
					(B)an urbanized area
			 contiguous and adjacent to a city or town described in subparagraph (A).
					(b)Program
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Commerce shall establish a program to award
			 grants to States that are recruiting high-value jobs. Grants awarded under
			 this
			 section may be used to issue forgivable loans to eligible entities that
			 are
			 deciding whether to locate eligible facilities in
			 the
			 United States to assist such entities in locating such facilities in rural
			 or
			 distressed areas.
			(c)Federal grants
			 to States
				(1)In
			 generalThe Secretary shall carry out the program through the
			 award of grants to States to provide loans and loan guarantees described
			 in subsection (d).
				(2)Application
					(A)In
			 generalA State seeking a grant under the program shall submit an
			 application to the Secretary in such manner and containing such
			 information as
			 the Secretary may require. Once the program is operational, any State may
			 apply
			 for a grant on an ongoing basis, until funds are exhausted. The Secretary
			 may
			 also establish a process for pre-clearing applications from States. The
			 Secretary shall notify all States of this grant opportunity once the
			 program is
			 operational. All information about the program and the State application
			 process must be online and must be in a format that is easily understood
			 and is
			 widely accessible.
					(B)ElementsEach
			 application submitted by a State under subparagraph (A) shall include—
						(i)a
			 description of the eligible entity the State proposes to assist in
			 locating an
			 eligible facility in a rural or distressed area of the State;
						(ii)a
			 description of such facility, including the number of high-value jobs
			 relating
			 to such facility;
						(iii)a
			 description of such rural or distressed area;
						(iv)a
			 description of the resources of the State that the State has committed to
			 assisting such corporation in locating such facility, including tax
			 incentives
			 provided, bonding authority exercised, and land granted; and
						(v)such other
			 elements as the Secretary considers appropriate.
						(C)NoticeAs
			 soon as practicable after establishing the program under subsection (b),
			 the
			 Secretary shall notify all States of the grants available under the
			 program and
			 the process for applying for such grants.
					(D)Online
			 submission of applicationsThe Secretary shall establish a
			 mechanism for the electronic submission of applications under subparagraph
			 (A).
			 Such mechanism shall utilize an Internet website and all information on
			 such
			 website shall be in a format that is easily understood and widely
			 accessible.
					(E)ConfidentialityThe
			 Secretary may not make public any information submitted by a State to the
			 Secretary under this paragraph regarding the efforts of such State to
			 assist an
			 eligible entity in locating an eligible facility in such State without the
			 express consent of the State.
					(3)SelectionThe
			 Secretary shall award grants under the program on a competitive basis to
			 States
			 that—
					(A)the Secretary
			 determines are most likely to succeed with a grant under the program in
			 assisting an eligible entity in locating an eligible facility in a rural
			 or
			 distressed area;
					(B)if successful in
			 assisting an eligible entity as described in subparagraph (A), will create
			 the
			 greatest number of high-value jobs in rural or distressed areas;
					(C)have committed
			 significant resources, to the extent of their ability as determined by the
			 Secretary, to assisting eligible entities in locating eligible facilities
			 in a
			 rural or distressed areas; or
					(D)meet such other
			 criteria as the Secretary considers appropriate, including criteria
			 relating to
			 marketing plans, benefits to ongoing regional or State strategies for
			 economic
			 development, and job growth.
					(4)Limitation on
			 competition between statesThe Secretary may not award a grant to
			 a State under the program to assist an eligible entity—(A)in locating an
			 eligible
			 facility in such State if another State is already seeking to assist such
			 eligible
			 entity in locating such eligible facility in such other State; or
					(B)from relocating an eligible facility from one State to another State.(5)Availability of
			 grant amountsFor each grant awarded to a State under the
			 program, the Secretary shall make available to such State the amount of
			 such
			 grant not later than 30 days after the date on which the Secretary awarded
			 the
			 grant. The total amount of grants awarded under this program may not
			 exceed
			 $100,000,000.
				(d)Loans and loan guarantees from
			 States to corporations
				(1)In
			 generalAmounts received by a State under the program shall be
			 used to provide assistance to an eligible entity to locate an eligible
			 facility
			 in a rural or distressed area of the State.
				(2)Loans and loan guaranteesA
			 State receiving a grant under the program may provide assistance under
			 paragraph (1) in the form of—(A)a single loan to a single eligible entity as
			 described in paragraph (1) to cover the costs incurred by the eligible
			 entity
			 in locating the eligible facility as described in such paragraph; or(B)a single loan guarantee to a financial institution making a single loan to a single eligible entity
			 as
			 described in paragraph (1) to cover the costs incurred by the eligible
			 entity
			 in locating the eligible facility as described in such paragraph.(3)Terms and
			 conditionsEach loan or loan guarantee provided under paragraph (2) shall have a
			 term of 5 years and shall bear interest at rates equal to the Federal
			 long-term
			 rate under section 1274(d)(1)(C) of the Internal Revenue Code of 1986.
				(4)AmountThe
			 amount of a loan or loan guarantee issued to an eligible entity under the
			 program for the
			 location of an eligible facility shall be an amount equal to not more than
			 $5,000 per full-time equivalent employee to be employed at such
			 facility.
				(5)RepaymentRepayment
			 of a loan issued by a State to an eligible entity under the program shall
			 be
			 repaid in accordance with such schedule as the State shall establish in
			 accordance with such rules as the Secretary shall prescribe for purposes
			 of the
			 program. Such rules shall provide for the following:
					(A)Forgiveness of
			 all or a portion of the loan, the amount of such forgiveness depending
			 upon the
			 following:
						(i)The
			 performance of the borrower.
						(ii)The number or
			 quality of the jobs at the facility located under the program.
						(B)Repayment of
			 principal or interest, if any, at the end of the term of the loan.
					(e)Assessment and
			 recommendations
				(1)Ongoing
			 assessmentThe Secretary shall conduct an ongoing assessment of
			 the program.
				(2)RecommendationsThe
			 Secretary may submit to Congress recommendations for such legislative
			 action as
			 the Secretary considers appropriate to improve the program, including with
			 respect to any findings of the Secretary derived by comparing the program
			 established under subsection (b) with the programs and policies of
			 governments
			 of other countries used to recruit high-value jobs.3.Credit for
			 insourcing expenses
			(a)In
			 generalSubpart D of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is
			 amended by
			 adding at the end the following new section:
				
					45S.Credit for
				insourcing expenses
						(a)In
				generalFor purposes of section 38, the insourcing expenses
				credit for any taxable year is an amount equal to 20 percent of the
			 eligible
				insourcing expenses of the taxpayer which are taken into account in
			 such
				taxable year under subsection (d).
						(b)Eligible
				insourcing expensesFor purposes of this section—
							(1)In
				generalThe term eligible insourcing expenses
				means—
								(A)eligible expenses
				paid or incurred by the taxpayer in connection with the elimination
			 of any
				business unit of the taxpayer (or of any member of any expanded
			 affiliated
				group in which the taxpayer is also a member) located outside the
			 United
				States, and
								(B)eligible expenses
				paid or incurred by the taxpayer in connection with the
			 establishment of any
				business unit of the taxpayer (or of any member of any expanded
			 affiliated
				group in which the taxpayer is also a member) located within the
			 United
				States,
								if such
				establishment constitutes the relocation of the business unit so
			 eliminated.
				For purposes of the preceding sentence, a relocation shall not be
			 treated as
				failing to occur merely because such elimination occurs in a
			 different taxable
				year than such establishment.(2)Eligible
				expensesThe term eligible expenses means—
								(A)any amount for
				which a deduction is allowed to the taxpayer under section 162, and
								(B)permit and license fees, lease brokerage
				fees, equipment installation costs, and, to the extent provided by
			 the
				Secretary, other similar expenses.
								Such term
				does not include any compensation which is paid or incurred in
			 connection with
				severance from employment and, to the extent provided by the
			 Secretary, any
				similar amount.(3)Business
				unitThe term business unit means—
								(A)any trade or
				business, and
								(B)any line of
				business, or functional unit, which is part of any trade or
			 business.
								(4)Expanded
				affiliated groupThe term
				expanded affiliated group means an affiliated group as defined
				in section 1504(a), determined without regard to section 1504(b)(3)
			 and by
				substituting more than 50 percent for at least 80
				percent each place it appears in section 1504(a). A partnership or any
				other entity (other than a corporation) shall be treated as a
			 member of an
				expanded affiliated group if such entity is controlled (within the
			 meaning of
				section 954(d)(3)) by members of such group (including any entity
			 treated as a
				member of such group by reason of this paragraph).
							(5)Expenses must be
				pursuant to insourcing planAmounts shall be taken into account
				under paragraph (1) only to the extent that such amounts are paid
			 or incurred
				pursuant to a written plan to carry out the relocation described in
			 paragraph
				(1).
							(6)Operating
				expenses not taken into accountAny amount paid or incurred in
				connection with the on-going operation of a business unit shall not
			 be treated
				as an amount paid or incurred in connection with the establishment
			 or
				elimination of such business unit.
							(c)Increased
				domestic employment requirementNo credit shall be allowed under
				this section unless the number of full-time equivalent employees of
			 the
				taxpayer for the taxable year for which the credit is claimed
			 exceeds the
				number of full-time equivalent employees of the taxpayer for the
			 last taxable
				year ending before the first taxable year in which such eligible
			 insourcing
				expenses were paid or incurred. For purposes of this subsection,
			 full-time
				equivalent employees has the meaning given such term under section
			 45R(d) (and
				the applicable rules of section 45R(e)). All employers treated as a
			 single
				employer under subsection (b), (c), (m), or (o) of section 414
			 shall be treated
				as a single employer for purposes of this subsection.
						(d)Credit allowed
				upon completion of insourcing plan
							(1)In
				generalExcept as provided in paragraph (2), eligible insourcing
				expenses shall be taken into account under subsection (a) in the
			 taxable year
				during which the plan described in subsection (b)(5) has been
			 completed and all
				eligible insourcing expenses pursuant to such plan have been paid
			 or
				incurred.
							(2)Election to
				apply employment test and claim credit in first full taxable year
			 after
				completion of planIf the taxpayer elects the application of this
				paragraph, eligible insourcing expenses shall be taken into account
			 under
				subsection (a) in the first taxable year after the taxable year
			 described in
				paragraph (1).
							(e)Possessions
				treated as part of the United StatesFor purposes of this section, the term
				United States shall be treated as including each possession of
				the United States (including the Commonwealth of Puerto Rico and
			 the
				Commonwealth of the Northern Mariana Islands).
						(f)RegulationsThe
				Secretary shall prescribe such regulations or other guidance as may
			 be
				necessary or appropriate to carry out the purposes of this
				section.
						.
			(b)Credit To be
			 part of general business creditSubsection (b) of section 38 of
			 such Code is amended by striking plus at the end of paragraph
			 (35), by striking the period at the end of paragraph (36) and inserting
			 , plus, and by adding at the end the following new
			 paragraph:
				
					(37)the insourcing
				expenses credit determined under section
				45S(a).
					.
			(c)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of such Code is amended by adding at the end the
			 following new item:
				
					
						Sec. 45S. Credit for insourcing
				expenses.
					
					.
			(d)Effective
			 dateThe amendments made by
			 this section shall apply to amounts paid or incurred after the date of the
			 enactment of this Act.
			(e)Application to
			 United States possessions
				(1)Payments to
			 possessions
					(A)Mirror code
			 possessionsThe Secretary of
			 the Treasury shall make periodic payments to each possession of the United
			 States with a mirror code tax system in an amount equal to the loss to
			 that
			 possession by reason of section 45S of the Internal Revenue Code of 1986.
			 Such
			 amount shall be determined by the Secretary of the Treasury based on
			 information provided by the government of the respective possession.
					(B)Other
			 possessionsThe Secretary of
			 the Treasury shall make annual payments to each possession of the United
			 States
			 which does not have a mirror code tax system in an amount estimated by the
			 Secretary of the Treasury as being equal to the aggregate benefits that
			 would
			 have been provided to residents of such possession by reason of section
			 45S of
			 such Code if a mirror code tax system had been in effect in such
			 possession.
			 The preceding sentence shall not apply with respect to any possession of
			 the
			 United States unless such possession has a plan, which has been approved
			 by the
			 Secretary of the Treasury, under which such possession will promptly
			 distribute
			 such payment to the residents of such possession.
					(2)Coordination
			 with credit allowed against united states income taxesNo credit shall be allowed against United
			 States income taxes under section 45S of such Code to any person—
					(A)to whom a credit
			 is allowed against taxes imposed by the possession by reason of such
			 section,
			 or
					(B)who is eligible
			 for a payment under a plan described in paragraph (1)(B).
					(3)Definitions and
			 special rules
					(A)Possessions of
			 the United StatesFor
			 purposes of this section, the term possession of the United
			 States includes the Commonwealth of Puerto Rico and the Commonwealth of
			 the Northern Mariana Islands.
					(B)Mirror code tax
			 systemFor purposes of this section, the term mirror code
			 tax system means, with respect to any possession of the United States,
			 the income tax system of such possession if the income tax liability of
			 the
			 residents of such possession under such system is determined by reference
			 to
			 the income tax laws of the United States as if such possession were the
			 United
			 States.
					(C)Treatment of
			 paymentsFor purposes of section 1324(b)(2) of title 31, United
			 States Code, the payments under this section shall be treated in the same
			 manner as a refund due from sections referred to in such section
			 1324(b)(2).
					4.Denial of
			 deduction for outsourcing expenses
			(a)In
			 generalPart IX of subchapter
			 B of chapter 1 of the Internal Revenue Code of 1986 is amended by adding
			 at the
			 end the following new section:
				
					280I.Outsourcing
				expenses
						(a)In
				generalNo deduction
				otherwise allowable under this chapter shall be allowed for any
			 specified
				outsourcing expense.
						(b)Specified
				outsourcing expenseFor purposes of this section—
							(1)In
				generalThe term specified outsourcing expense
				means—
								(A)any eligible
				expense paid or incurred by the taxpayer in connection with the
			 elimination of
				any business unit of the taxpayer (or of any member of any expanded
			 affiliated
				group in which the taxpayer is also a member) located within the
			 United States,
				and
								(B)any eligible
				expense paid or incurred by the taxpayer in connection with the
			 establishment
				of any business unit of the taxpayer (or of any member of any
			 expanded
				affiliated group in which the taxpayer is also a member) located
			 outside the
				United States,
								if such
				establishment constitutes the relocation of the business unit so
			 eliminated.
				For purposes of the preceding sentence, a relocation shall not be
			 treated as
				failing to occur merely because such elimination occurs in a
			 different taxable
				year than such establishment.(2)Application of
				certain definitions and rules
								(A)DefinitionsFor purposes of this section, the terms
				eligible expenses, business unit, and
				expanded affiliated group shall have the respective meanings
				given such terms by section 45S(b).
								(B)Operating
				expenses not taken into accountA rule similar to the rule of
				section 45S(b)(6) shall apply for purposes of this section.
								(c)Special
				rules
							(1)Application to
				deductions for depreciation and amortizationIn the case of any
				portion of a specified outsourcing expense which is not deductible
			 in the
				taxable year in which paid or incurred, such portion shall neither
			 be
				chargeable to capital account nor amortizable.
							(2)Possessions
				treated as part of the United StatesFor purposes of this section, the term
				United States shall be treated as including each possession of
				the United States (including the Commonwealth of Puerto Rico and
			 the
				Commonwealth of the Northern Mariana Islands).
							(d)RegulationsThe
				Secretary shall prescribe such regulations or other guidance as may
			 be
				necessary or appropriate to carry out the purposes of this section,
			 including
				regulations which provide (or create a rebuttable presumption) that
			 certain
				establishments of business units outside the United States will be
			 treated as
				relocations (based on timing or such other factors as the Secretary
			 may
				provide) of business units eliminated within the United
				States.
						.
			(b)Limitation on
			 subpart F income of controlled foreign corporations determined without
			 regard
			 to specified outsourcing expensesSubsection (c) of section 952
			 of such Code is amended by adding at the end the following new
			 paragraph:
				
					(4)Earnings and
				profits determined without regard to specified outsourcing
				expensesFor purposes of this
				subsection, earnings and profits of any controlled foreign
			 corporation shall be
				determined without regard to any specified outsourcing expense (as
			 defined in
				section
				280I(b)).
					.
			(c)Clerical
			 amendmentThe table of
			 sections for part IX of subchapter B of chapter 1 of such Code is amended
			 by
			 adding at the end the following new item:
				
					
						Sec. 280I. Outsourcing
				expenses.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred after the date of the enactment of this Act.5.Extension of bonus depreciation(a)In generalParagraph (2) of section 168(k) of the Internal Revenue Code of 1986 is amended—(1)by striking January 1, 2015 in subparagraph (A)(iv) and inserting January 1, 2019, and(2)by striking January 1, 2014 each place it appears and inserting January 1, 2018.(b)Special rule for Federal long-Term contractsClause (ii) of section 460(c)(6)(B) of such Code is amended by striking January 1, 2014 (January 1, 2015 and inserting January 1, 2018 (January 1, 2019.(c)Extension of election To accelerate the AMT credit in lieu of bonus depreciation(1)In generalSubclause (II) of section 168(k)(4)(D)(iii) of such Code is amended by striking 2014 and inserting 2018.(2)Round 4
			 extension propertyParagraph (4) of section 168(k) of such Code is amended by
			 adding at the end the following new subparagraph:
							(K)
							Special rules for round 4 extension property
							
								(i)
								In general
								In the case of round 4 extension property, in applying this paragraph to any taxpayer—
								
									(I)
									the limitation described in subparagraph (B)(i) and the business credit increase amount under
			 subparagraph (E)(iii) thereof shall not apply, and
								
									(II)
									the bonus depreciation amount, maximum amount, and maximum increase amount shall be computed
			 separately from amounts computed with respect to eligible qualified
			 property which is not round 4 extension property.
								
								(ii)
								Election
								
									(I)
									A taxpayer who has an election in effect under this paragraph for round 3 extension property shall
			 be treated as having an election in effect for round 4 extension property
			 unless the taxpayer elects to not have this paragraph apply to round 4
			 extension property.
								
									(II)
									A taxpayer who does not have an election in effect under this paragraph for round 3 extension
			 property may elect to have this paragraph apply to round 4 extension
			 property.
								
								(iii)
								Round 4 extension property
								For purposes of this subparagraph, the term
				round 4 extension property means property which is eligible
				qualified property solely by reason of the extension of the
			 application of the
				special allowance under paragraph (1) pursuant to the amendments
			 made by
				section 5(a) of the Keeping Jobs in America Act (and the application of such extension to
			 this paragraph
				pursuant to the amendment made by section 5(c) of such
				Act).
							.(d)Conforming amendments(1)The heading for subsection (k) of section 168 of such Code is amended by striking January 1, 2014 and inserting January 1, 2018.(2)The heading for clause (ii) of section 168(k)(2)(B) of such Code is amended by striking pre-January 1, 2014 and inserting pre-January 1, 2018.(3)Subparagraph (C) of section 168(n)(2) of such Code is amended by striking January 1, 2014 and inserting January 1, 2018.(4)Subparagraph (D) of section 1400L(b)(2) of such Code is amended by striking January 1, 2014 and inserting January 1, 2018.(5)Subparagraph (B) of section 1400N(d)(3) of such Code is amended by striking January 1, 2014 and inserting January 1, 2018.
				(e)
				Technical amendment relating to section 331 of the American Taxpayer Relief Act of 2012
				
					(1)
					In general
					Clause (iii) of section 168(k)(4)(J) of such Code is amended by striking any taxable year and inserting its first taxable year.
				(2)Effective dateThe amendment made by this subsection shall take effect as if included in the provision of the
			 American Taxpayer Relief Act of 2012 to which it relates.(f)Effective dateThe amendments made by this section shall apply to property placed in service after December 31,
			 2013, in taxable years ending after such date.6.Increased expensing limitations and treatment of certain real property as section 179 property
			(a)In general
				(1)Dollar limitationParagraph (1) of section 179(b) of the Internal Revenue Code of 1986 is amended by striking shall not exceed— and all that follows and inserting shall not exceed $500,000..
				(2)Reduction in limitationParagraph (2) of section 179(b) of such Code is amended by striking exceeds— and all that follows and inserting exceeds $2,000,000..
				(b)Computer softwareClause (ii) of section 179(d)(1)(A) of such Code is amended by striking , to which section 167 applies, and which is placed in service in a taxable year beginning after
			 2002 and before 2014 and inserting and to which section 167 applies.
			(c)ElectionParagraph (2) of section 179(c) of such Code is amended—
				(1)by striking may not be revoked and all that follows through and before 2014, and
				(2)by striking irrevocable in the heading thereof.
				(d)Air conditioning and heating unitsParagraph (1) of section 179(d) of such Code is amended by striking and shall not include air conditioning or heating units.
			(e)Qualified real propertySubsection (f) of section 179 of such Code is amended—
				(1)by striking beginning in 2010, 2011, 2012, or 2013 in paragraph (1), and
				(2)by striking paragraphs (3) and (4).
				(f)Inflation adjustmentSubsection (b) of section 179 of such Code is amended by adding at the end the following new
			 paragraph:
				
					(6)Inflation adjustment
						(A)In generalIn the case of any taxable year beginning after 2014, the dollar amounts in paragraphs (1) and (2)
			 shall each be increased by an amount equal to—
							(i)such dollar amount, multiplied by
							(ii)the cost-of-living adjustment determined under section 1(c)(2)(A) for such calendar year,
			 determined by substituting calendar year 2013 for calendar year 2012 in
			 clause (ii) thereof.
							(B)RoundingThe amount of any increase under subparagraph (A) shall be rounded to the nearest multiple of
			 $10,000..
			(g)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2013.7.Permanent
			 extension of new markets tax credit
			(a)Extension
				(1)In
			 generalSubparagraph (G) of section 45D(f)(1) of the Internal
			 Revenue Code of 1986 is amended by striking , 2011, 2012, and
			 2013 and inserting and each calendar year
			 thereafter.
				(2)Conforming
			 amendmentSection 45D(f)(3) of such Code is amended by striking
			 the last sentence.
				(b)Inflation
			 adjustmentSubsection (f) of section 45D of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 paragraph:
				
					(4)Inflation
				adjustment
						(A)In
				generalIn the case of any calendar year beginning after 2013,
				the dollar amount in paragraph (1)(G) shall be increased by an
			 amount equal
				to—
							(i)such dollar
				amount, multiplied by
							(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for the
			 calendar
				year, determined by substituting calendar year 2000 for
				calendar year 1992 in subparagraph (B) thereof.
							(B)Rounding
				ruleAny increase under subparagraph (A) which is not a multiple
				of $1,000,000 shall be rounded to the nearest multiple of
				$1,000,000.
						.
			(c)Alternative
			 minimum tax reliefSubparagraph (B) of section 38(c)(4) of the
			 Internal Revenue Code of 1986 is amended—
				(1)by redesignating clauses (v) through (ix)
			 as clauses (vi) through (x), respectively, and
				(2)by inserting after clause (iv) the
			 following new clause:
					
						(v)the credit
				determined under section 45D, but only with respect to credits
			 determined with
				respect to qualified equity investments (as defined in section
			 45D(b))
				initially made before January 1,
				2014,
						.
				(d)Effective
			 dates
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall take effect on the date of the enactment of this
			 Act.
				(2)Alternative
			 minimum tax reliefThe amendments made by subsection (c) shall
			 apply to credits determined with respect to qualified equity investments
			 (as
			 defined in section 45D(b) of the Internal Revenue Code of 1986) initially
			 made
			 after the date of the enactment of this Act.
